DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 07/19/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US 20200267681 A1), hereafter F1, in view of Coldrey (US 20210013946 A1), hereafter C1.
Regarding Claim 1, F1 discloses the below limitation:	perform channel measurements for a wireless channel (F1 Par 6 obtain a plurality of channel measurements for at least one Wireless Access Point (WAP));	determine whether a line-of-sight path is available for the wireless channel based at least in part on the channel measurements for the wireless channel (Par 6 determine, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE)); and	determine whether to trigger one or more beamforming selection or antenna selection (Par 44 location assistance information may, in some instances, include antenna geometry information … a WAP may simultaneously transmit to multiple client UEs and beamforming may be used for directional signal transmission or reception; Par 63 UE 105 and/or APs 155 may comprise multiple antennas and may support MIMO ... UEs 105 and APs may communicate using some of the above standards, which may further supports Very High Throughput (VHT) and High Efficiency WLAN (HEW), and/or beamforming with standardized sounding and feedback mechanisms),
not disclose the below limitation:	based at least in part on whether a line-of-sight path is available for the wireless channel.
C1 does disclose the below limitation:	based at least in part on whether a line-of-sight path is available for the wireless channel (C1 Par 14 coordinates will be selected according to a trade-off to balance LOS MIMO performance over the first path and NLOS MIMO performance over the second path).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and C1, to combine the channel measurement, line of sight determination and variety of transmission types of F1 with selecting the transmission type based on a determination of LOS or NLOS as disclosed in C1. A direct transmission via beamforming can be more efficient when there is LOS, and an omnidirectional (or multidirectional) transmission via antenna array may be more effective when there are NLOS conditions. Examiner notes that beamforming can be used when there is NLOS, but examiner believes that the instant invention applies beamforming specifically to LOS conditions and antenna array selection to NLOS conditions. Antenna arrays are also used to effectuate beamforming, and examiner is unsure of what distinguishes beamforming and antenna selection in the claim language. When a device is in LOS, a direct connection via beamforming is the most efficient way of communication. Therefore, it would have been obvious to combine F1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, F1 and C1 disclosed the limitations of Claim 1.
(F1 Par 140 location server and/or another network entity may aggregate information pertaining to signal sources over a period of time; associate the signal source information with locations on a map, and update WAP almanac information 208).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and C1, to combine the aforementioned apparatus with continually updating location and signal information over time as disclosed in F1. Signals may enter or exit LOS depending on movement or other environmental factors. A POSITA would know to continually update LOS information to better respond to changing circumstances. Therefore, it would have been obvious to combine F1 and C1 to obtain the invention, as specified in the instant claim.
Claim 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of Li (US 11075929 B1), hereafter L1.
Regarding Claim 7, F1 discloses the below limitation:	an antenna (F1 Fig 8 wireless transceiver 802);	a radio communicatively coupled to the antenna (Fig 8 wireless transceiver 802); and	a processing element communicatively coupled to the radio (Fig 8 processor 804);	establish a wireless link with a second wireless device using a wireless channel (Fig 1A wireless connections 141 (LOS) and 145 (NLOS));	perform channel measurements for the wireless channel (Par 6 obtain a plurality of channel measurements for at least one Wireless Access Point (WAP));(Par 6 determine, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE)).
F1 does not disclose the below limitation:	perform channel measurements for the wireless channel during a first time window;
L1 does disclose the below limitation:	perform channel measurements for the wireless channel during a first time window (L1 Col 13 lines 45-48 feature x1 may be the standard deviation of the signal to noise ratio (snr), where each standard deviation is calculated over a time window);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and L1, to combine the device that performs channel measurement and position determination, as disclosed in F1, with measuring during a specified time window, as disclosed in L1. Measuring network conditions in a particular window is important when the connection depends on LOS because network conditions are subject to rapid changes. Performing channel measurements for multiple time windows allows the device to respond to changing network conditions and switch between LOS and NLOS transmission. Therefore, it would have been obvious to combine F1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, F1 and L1 disclose the limitations of Claim 7.
(F1 Par 6 determine, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE)).
F1 does not disclose the below limitation:	perform channel measurements for the wireless channel during a second time window; and
L1 does disclose the below limitation:	perform channel measurements for the wireless channel during a second time window (L1 Col 13 lines 45-48 feature x1 may be the standard deviation of the signal to noise ratio (snr), where each standard deviation is calculated over a time window);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and L1, to combine the aforementioned wireless device with performing channel measurements over multiple time windows, as disclosed in L1, and determining whether the connection is LOS or NLOS based on said measurement, as disclosed in F1. Network conditions are subject to changing circumstances, and LOS may be gained or lost regularly. To respond to these changing conditions, regular channel measurement and connection adjustment should be made to prevent errors from occurring. Therefore, it would F1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, F1 and L1 disclose the limitations of Claim 10.
F1 discloses the below limitation:	determine whether availability of a line-of-sight path for the wireless channel has changed from the first time window to the second time window (F1 Par 69 newly determined information (e.g. position information relating to reflectors 137, position information relating to signal sources 139, signal source blockage probability, antenna geometry information, etc.) may be used to update existing WAP almanac information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and L1, to combine the aforementioned wireless device with updating connection information based on newly determined information as disclosed in F1. Tracking and updating network conditions is required to prevent loss of connection or other errors. Therefore, it would have been obvious to combine F1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, F1 and L1 disclose the limitations of Claim 11.
F1 discloses the below limitation:	determine whether to perform beamforming selection for the wireless link based at least in part on whether availability of a line-of-sight path for the wireless channel has changed from the first time window to the second time window (F1 Par 6 determine, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE); Par 69 newly determined information may be used to update existing WAP almanac information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and L1, to combine the aforementioned wireless device with determining to perform beamforming is there is network conditions supporting beamforming (i.e. LOS conditions in the instant claims) as disclosed in F1. Selection of a transmission method after analyzing network condition limits the chance of unexpected errors and network degradation occurring. Therefore, it would have been obvious to combine F1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, F1 and L1 disclose the limitations of Claim 11.
F1 discloses the below limitation:	determine whether to perform antenna selection for the wireless link based at least in part on whether availability of a line-of-sight path for the wireless channel has changed from the first time window to the second time window (F1 Par 119 antenna array geometry comprises first and second antenna configurations corresponding ... switching S4 from the first configuration to the second configuration based on a comparison between communication conditions; Par 83 previous position information of UE 105 may be used (based on an immediately prior UE location)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1 and L1, to combine the aforementioned wireless device with determining to perform antenna selection based on network conditions (i.e. NLOS F1. Selection of a transmission method after analyzing network condition limits the chance of unexpected errors and network degradation occurring. Therefore, it would have been obvious to combine F1 and L1 to obtain the invention, as specified in the instant claim.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of C1 and further in view of L1.
Regarding Claim 2, F1 and C1 disclose the limitations of Claim 1.
F1 further discloses the below limitation:	wherein the channel measurements include a signal to noise ratio (SNR) for the wireless channel (F1 Par 47 Channel measurements may include one or more of: … signal to noise ratio (SNR)),
F1 and C1 do not disclose the below limitation:	wherein the processor is further configured to cause the wireless device to calculate a standard deviation of the SNR for the wireless channel,	wherein determining whether a line-of-sight path is available for the wireless channel is further based at least in part on the standard deviation of the SNR for the wireless channel.
L1 does disclose the below limitation:	wherein the processor is further configured to cause the wireless device to calculate a standard deviation of the SNR for the wireless channel (L1 Col 13 lines 45-48 feature x1 may be the standard deviation of the signal to noise ratio (snr), where each standard deviation is calculated over a time window),	wherein determining whether a line-of-sight path is available for the wireless channel is (Col 13 lines 36-41 label may be 1 or 0, where 1 means that foliage blocks the line-of-sight path and 0 means that the line-of-sight path is clear ... for the independent variable x, the independent variable may include multiple vectors (e.g. KPI, KQI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1, C1 and L1, to combine the aforementioned apparatus with measuring SNR as disclosed in F1 and calculating a standard deviation of SNR to track changes to better understand network conditions as disclosed in L1. Tracking the standard deviation of the SNR helps determine the strength of a connection, which can show whether or not there is LOS between the transmitting device and the receiving device. Therefore, it would have been obvious to combine F1, C1 and L1 to obtain the invention, as specified in the instant claim.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of C1 and further in view of Yilmaz (US 20160262156 A1), hereafter Y1.
Regarding Claim 3, F1 and C1 disclose the limitations of Claim 1.
F1 further discloses the below limitation:	wherein the channel measurements include a channel impulse response (CIR) measurement for the wireless channel (F1 Par 47 Channel measurements may include one or more of: … channel impulse response (CIR)),	wherein determining whether a line-of-sight path is available for the wireless channel is further based at least in part on the channel delay spread for the wireless channel (Par 68 Because the NLOS path is longer, the NLOS signals may be delayed relative to an LOS signal from the same transmitter; Par 71 Channel measurement may include one or more of: channel impulse response (CIR), power delay profile (PDP), etc. … UE 105 may transfer these measurements to a location server, such as server 180, to determine a location for UE 105).
F1 and C1 do not disclose the below limitation:	wherein the processor is further configured to cause the wireless device to estimate a channel delay spread for the wireless channel based at least in part on the CIR measurement for the wireless channel,
Y1 does disclose the below limitation:	wherein the processor is further configured to cause the wireless device to estimate a channel delay spread for the wireless channel based at least in part on the CIR measurement for the wireless channel (Y1 Par 29 channel condition traffic information metrics generated by users may include …root-mean-squared (RMS) delay spread, the proportion of channel impulse response (CIR) energy in the first tap, and the like in determining the LOS and NLOS channel traffic distribution),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1, C1 and Y1, to combine the aforementioned apparatus with measuring CIR as disclosed in F1 and estimating a delay spread based on that measured CIR as disclosed in Y1 in order to estimate LOS conditions of a connection, as further disclosed in F1. The delay spread of a CIR measurement can be used to predict that the connection is NLOS if the delay is higher than a certain amount. Therefore, it would have been obvious to combine F1, C1 and Y1.
Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of L1 and further in view of Y1.
Regarding Claim 8, F1 and L1 disclose the limitations of Claim 7.
F1 further discloses the below limitation:	wherein the channel measurements comprise a signal to noise ratio (SNR) for the wireless channel and a channel impulse response (CIR) measurement for the wireless channel (F1 Par 47 Channel measurements may include one or more of: … channel impulse response (CIR) … signal to noise ratio (SNR)), wherein the first wireless device is further configured to:
F1 does not disclose the below limitation:	calculate a standard deviation of the SNR for the wireless channel during the first time window; and
L1 does disclose the below limitation:	calculate a standard deviation of the SNR for the wireless channel during the first time window (L1 Col 13 feature x1 may be the standard deviation of the signal to noise ratio (snr), where each standard deviation is calculated over a time window); and
F1 and L1 do not disclose the below limitation:	estimate a channel delay spread for the wireless channel during the first time window based at least in part on the CIR measurement for the wireless channel.
Y1 does disclose the below limitation:	estimate a channel delay spread for the wireless channel during the first time window based at least in part on the CIR measurement for the wireless channel (Y1 Par 29 channel condition traffic information metrics generated by users may include …root-mean-squared (RMS) delay spread, the proportion of channel impulse response (CIR) energy in the first tap, and the like in determining the LOS and NLOS channel traffic distribution).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1, L1 and Y1, to combine the aforementioned wireless device with using both SNR as disclosed in L1 and CIR as disclosed in Y1 as channel measurements. Using SNR and CIR together to evaluate the state of the network increases accuracy. Therefore, it would have been obvious to combine F1, L1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, F1 discloses the below limitation:	performing channel measurements for a wireless channel used for a wireless link (F1 Par 6 obtain a plurality of channel measurements for at least one Wireless Access Point (WAP)), wherein the channel measurements comprise	estimating a signal to noise ratio (SNR) for the wireless channel and estimating a channel impulse response (CIR) for the wireless channel (Par 47 Channel measurements may include one or more of: … channel impulse response (CIR) … signal to noise ratio (SNR));	determining whether a line-of-sight path is available for the wireless channel based at least in part on the standard deviation of the estimated SNR and the estimated delay spread (Par 6 determine, based on WAP almanac information and the plurality of channel measurements for the at least one WAP, at least one corresponding set of channel parameters, wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE)).
not disclose the below limitation:	calculating standard deviation of the estimated SNR for the wireless channel;
L1 does disclose the below limitation:	calculating standard deviation of the estimated SNR for the wireless channel (L1 Col 13 lines 45-48 feature x1 may be the standard deviation of the signal to noise ratio (snr), where each standard deviation is calculated over a time window);
F1 and L1 do not disclose the below limitation:	estimating a channel delay spread for the wireless channel based at least in part on the channel measurements; and
Y1 does disclose the below limitation:	estimating a channel delay spread for the wireless channel based at least in part on the channel measurements (Y1 Par 29 channel condition traffic information metrics generated by users may include …root-mean-squared (RMS) delay spread, the proportion of channel impulse response (CIR) energy in the first tap, and the like in determining the LOS and NLOS channel traffic distribution); and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1, L1 and Y1, to combine the steps of channel measurement and determining LOS conditions, as disclosed in F1, which the usage of SNR as disclosed in L1 and CIR as disclosed in Y1. SNR and CIR are types of channel estimation that aid in determining whether a connection is in condition for LOS or NLOS. Therefore, it would have been obvious to combine F1, L1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, F1, L1 and Y1 disclose the limitations of Claim 14.
(F1 Par 36, Fig 1A illustrates a 5G-based network such as IEEE 802.11 WiFi).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of F1, L1 and Y1, to combine the aforementioned method with usage of IEEE 802.11 as disclosed in F1. IEEE 802.11 is a well-known wireless communication standard, and thus using in the circumstances described herein is a well-known application of the standards. Therefore, it would have been obvious to combine F1, L1 and Y1 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claims 5-6, 9, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 5 and 6, the referenced prior art does not disclose beamform selection and antenna selection based on an evaluation. Examiner is interpreting the evaluation to relate to whether there are LOS or NLOS conditions, which is not in the referenced prior art. C1 does disclose “select the optimal antenna set-up which works well for both LOS and NLOS configurations” at paragraph 81, but it does not distinguish between selecting based on LOS and selecting based on NLOS. While beamforming selection and antenna selection are well-
	Regarding claims 9 and 18-19, prior art disclosed a “threshold” in the context of channel estimation variables like SNR and CIR. While applying a threshold to a measured value is well-known in the art, there is no reasonable combination of references that would include all elements of the depending claims as well as applying an SNR threshold. For these reasons, claims 9 and 18-19 as presented would be allowable if rewritten in independent form or if the novel limitations discussed herein are moved into the independent claims.
	Regarding claims 15-17, prior art does not disclose a “previous time window”. While L1 discusses measuring SNR over a series of time windows (e.g. at column 13, lines 45-48), it does not disclose a previous time window in a series of LOS/NLOS determinations. F1 at paragraph 119 discloses that “previous position information of UE 105 may be used (based on an immediately prior UE location)”, but previous position information is not the same as the instant “previous time window.” For these reasons, claims 15-17 as presented would be allowable if rewritten in independent form or if the novel limitations discussed herein are moved into the independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412